Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered March 10, 2003, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 15 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror, since the totality of her responses established that she would be fair and impartial (see People v Arnold, 96 NY2d 358, 362 [2001]). Although she voiced some hesitation at one point, the panelist was completely rehabilitated when, in the same colloquy, she gave the court her unequivocal assurance that she could be fair (see e.g. People v Knight, 29 AD3d 306 [2006]).
Defendant’s remaining claim is without merit. The record establishes that the jury’s verdict was unanimous with respect to each of the counts upon which defendant was convicted. *372Concur — Tom, J.E, Friedman, Sullivan, Catterson and Malone, JJ.